


Exhibit 10.2




CONFIRMATION


Ocwen Loan Servicing, LLC
1661 Worthington Road
Centrepark West, Suite 100
West Palm Beach, Florida 33409


February 14, 2013


Altisource Residential, L.P.
c/o Altisource Asset Management Corporation
402 Strand Street
Frederiksted, USVI 00840-3531
Attn: Ashish Pandey


Re:    First Lien Mortgaged Loans
Ladies and Gentlemen:
This trade confirmation (the “Confirmation”) confirms the bid by Altisource
Residential, L.P. (“Purchaser”) to purchase from Ocwen Loan Servicing, LLC
(“Seller”), without recourse, but subject to the terms of the Agreement (defined
below), certain first lien, seasoned residential mortgage loans identified on
the mortgage loan schedule attached hereto as Schedule I (the “Mortgage Loans”),
on a whole loan, servicing released basis, subject to the terms set forth
herein. The Mortgage Loans will be sold to Purchaser pursuant to the Master
Mortgage Loan Sale Agreement (the “Agreement”) dated February 14, 2013, by and
between Purchaser and Seller. All capitalized terms shall have the meanings
ascribed to them in the Agreement, unless otherwise defined herein.
For purposes of the Mortgage Loans to be sold as part of the contemplated
transaction, the following terms shall have the following meanings:
Cut-off Date:
February 1, 2013, or such other date as mutually agreed to by the parties
hereto.
Closing Date:
The closing date shall be February 14, 2013, or such other date as mutually
agreed to by the parties hereto.
Aggregate Unpaid Principal Balance:
Approximately $121,173,213, which may fluctuate upon application of the terms
and provisions of this Confirmation. With respect to any of the Mortgage Loans,
Seller may, at its sole and absolute discretion, remove any Mortgage Loan from
the pool of Mortgage Loans being offered for sale, including without limitation,
any Mortgage Loan that is in litigation and/or becomes an REO property.
Servicing Retained/Released:
Released.
Servicing Type:
Actual/Actual.





--------------------------------------------------------------------------------




Servicing Transfer Date:
The transfer date with respect to the Mortgage Loans shall be February 14, 2013
or other such dates that the parties agree subject to Fannie Mae approval for
HAMP eligible loans.
Purchase Price:
The Purchase Price for each Mortgage Loan to be paid by Purchaser to Seller
shall be calculated and paid as set forth in the Agreement. As of the date of
this Confirmation, the Purchase Price Percentages to be used in calculating the
Purchase Price for the Mortgage Loans are as set forth on Schedule I hereto.
Due Diligence:
Purchaser shall have completed due diligence by February 14, 2013. Purchaser
shall provide its due diligence reports and compliance review results to Seller
on a weekly basis. Purchaser shall notify Seller, in writing, prior to the
expiration of the due diligence period, which Mortgage Loans it intends to
purchase.
Removal of Modified Mortgage Loans:
In the event that the related Mortgagor with respect to any Mortgage Loan agrees
to a modification of such Mortgage Loan prior to the transfer of the servicing,
Seller reserves the right to repurchase the Mortgage Loan at the Repurchase
Price and in accordance with the terms of the Agreement. The Purchaser will
abide by the modification terms of any modified Mortgage Loan it acquires and
will continue to process any modifications that are in process when the
servicing is transferred in accordance with the requirements of HAMP.
Governing Law:
This Confirmation shall be governed in accordance with the laws of the state of
Florida, without regard to conflict of laws rules.
Additional Purchase Stipulations:
Purchaser acknowledges and agrees that HAMP has requirements on transfer of
servicing that may be applicable to certain of mortgage loans. HAMP requires
purchasers of such mortgage loans to agree that eligible loans (as defined by
HAMP) must be modified under HAMP as well as enter into a tri-party agreement
with Fannie Mae and Seller regarding such loans.



Please acknowledge your agreement to the terms and conditions of this trade
confirmation by signing in the appropriate space below and returning a copy of
the same to the undersigned. Telecopy signatures shall be deemed valid and
binding to the same extent as the original.




--------------------------------------------------------------------------------








OCWEN LOAN SERVICING, LLC


By:    /s/ Kenneth Najour    
Name: Kenneth Najour
Title: Treasurer and Secretary


Confirmed and Agreed to:
Altisource Residential, L.P., as Purchaser
By: Altisource Residential GP, LLC,
its general partner
By: Altisource Residential Corporation, the sole
member of the general partner


By:    /s/ Rachel M. Ridley    
Name: Rachel M. Ridley
Title: Chief Financial Officer




--------------------------------------------------------------------------------






Schedule I
Mortgage Loan Schedule




--------------------------------------------------------------------------------








Schedule II
Additional Trade Stipulations


1)
All mortgages being sold are in first lien position

2)
The seller has good, marketable title to the mortgages

3)
Seller will deliver original documents for each mortgage loan and all
intervening assignments and allonges

4)
All property taxes or HOA fees which could create a superior lien that are
currently due have been paid

5)
No outstanding fines exist on the properties

6)
No properties consist of a condotel or strictly land

7)
Neither Seller nor the current servicer have any knowledge of any environmental
issue with any property

8)
All material damage, current and past, to any property is disclosed in seller's
BPO on that property

9)
All properties are inhabitable

10)
Purchaser has the right step in as the counterparty and purchase the property
underlying any loan in a short sale Loss Mitigation effort

11)
All modifications as part of a Loss Mitigation effort by Seller or current
servicer have a interest rate at or above 4.50%

12)
No modification as part of a Loss Mitigation effort by Seller or current
servicer defers more than 30% of the current unpaid principal balance

13)
No borrower is currently suing the Seller, the originator, any current or prior
servicer or any other party involved in the servicing or origination of the loan
under federal statutes or otherwise, except as set forth in the Mortgage Loan
Schedule





